Name: Commission Regulation (EEC) No 3370/82 of 15 December 1982 fixing the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 12. 82 Official Journal of the European Communities No L 354/ 15 COMMISSION REGULATION (EEC) No 3370/82 of 15 December 1982 fixing the export refunds on fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the situation with regard to international trade or the specific requirements of certain markets may make it necessary to vary the refund for a given product according to the destination of that product ; Whereas tomatoes, sweet fresh oranges, fresh manda ­ rins, fresh lemons and apples of the common quality standards 'Extra' Class, Class I and Class II , 'Extra' Class and Class I hothouse grapes and open ground grapes, almonds and hazelnuts, and unshelled walnuts may at present be exported in economically significant quantities ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2-25 % , a rate of exchange based on their central rate ,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent ; Whereas it follows from applying these detailed rules to the present market situation and to its future trends, and in particular to quotations and prices for fruit and vegetables in the Community and in international trade that the refunds should be as set out in the Annex hereto ; Whereas the obligations under Article 10 ( 1 ) (b) of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (*), as last amended by Regulation (EEC) No 202/82 (6), may be relaxed in the case of exports to non-member countries outside Europe ; whereas, in such a case, Article 23 ( 1 ) (c) of Regulation (EEC) No 2730/79 may be applied ; Whereas the Management Committee for Fruit and Vegetables has not delivered an opinion within the time limit set by its chairman, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1738/82 (2), and in particular Article 30 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 30 of Regulation (EEC) No 1035/72 provides that, to the extent necessary to allow econom ­ ically significant quantities to be exported, the dif ­ ference between prices in international trade for the products referred to in that Article and prices for the products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2518 /69 of 9 December 1969 laying down general rules for the granting of refunds on exports of fruit and vegetables and criteria for fixing their amounts (3), as amended by Regulation (EEC) No 2455/72 (4), provides that when refunds are being fixed, account must be taken of the existing situation and future trends with regard to prices and availabilities of fruit and vegetables on the Community market on the one hand and prices in international trade on the other ; whereas account must also be taken of the costs indi ­ cated in (b) of that Article and of the economic aspects of the proposed exports ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2518/69 , when prices on the Community market are being determined account must be taken of the prices which are most favourable from the exportation point of view ; whereas, when prices in international trade are being determined, the quotations and prices referred to in paragraph 2 of that Article must be taken into account ; (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (J) OJ No L 190, 1 . 7 . 1982, p . 7 . ( 3) OJ No L 318 , 18 . 12. 1969, p . 17 . (4) OJ No L 266, 25 . 11 . 1972, p . 7 . O OJ No L 317, 12 . 12 . 1979, p. 1 . (6) OJ No L 21 , 29 . 1 . 1982, p . 23 . No L 354/ 16 Official Journal of the European Communities 16 . 12. 82 HAS ADOPTED THIS REGULATION : Article 1 table grapes of open ground, walnuts in shell , almonds, hazelnuts and apples as set out in the Annex hereto. Article 2 1 . The export refunds on fruit and vegetables shall be as set out in the Annex hereto. 2. The provisions of Articles 10 ( 1 ) (b) and 23 ( 1 ) (c) of Commission Regulation (EEC) No 2730/79 shall apply to exports of sweet oranges, mandarins, lemons, This Regulation shall enter into force on 1 6 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1982. For the Commission Poul DALSAGER Member of the Commission 16 . 12 . 82 Official Journal of the European Communities No L 354/ 17 ANNEX to the Commission Regulation of IS December 1982 fixing the export refunds on fruit and vegetables (ECU/100 kg net) CCT heading No Description Refund ex 07.01 M Tomatoes ('Extra ' Class , Class I and Class II ) 4-50 ex 08.02 A I Sweet fresh oranges :  For export of varieties Biondo comune and Sanguigno comune ('Extra ' Class , Class I and Class II ) to :  Countries or States with a planned economy in central or eastern Europe  Other destinations  For export of other varieties (' Extra ' Class , Class I and Class II ) to :  Countries or States with a planned economy in central or eastern Europe  Other destinations 8-00 5 ·32 14-50 9-67 ex 08.02 B Fresh mandarins ('Extra ' Class, Class I and Class II ) 7-25 ex 08.02 C Fresh lemons (' Extra ' Class , Class I and Class II) For export to :  Countries or States with a planned economy in central or eastern Europe  Other destinations 12-00 4-23 ex 08.04 A I Table grapes :  Fresh , open ground (' Extra ' Class and Class I )  Fresh , hothouse ('Extra' Class and Class I ) 7-00 19-34 ex 08.05 A II Shelled almonds, other than bitter almonds 20-00 ex 08.05 B Unshelled walnuts 14-00 ex 08.05 G Unshelled hazelnuts 15-00 ex 08.05 G Shelled hazelnuts 30-00 ex 08.06 A 11 Apples (' Extra' Class , Class I and Class II) other than cider apples : For export to :  Botswana, Lesotho, Swaziland, Zambia, Malawi , Mozambique, Tanzania , Kenya, Rwanda, Burundi , Uganda, Somalia, Madagascar, Comoros , Mauritius , Sudan, Ethiopia, Jibuti , the countries of the Arabian peninsula ('), Iran , Iraq , Jordan and Finland  Indonesia , Malaysia , Singapore and Hong Kong  Countries and territories of Africa other than those mentioned above and South Africa , Syria , countries with a planned economy in central and eastern Europe, Bolivia, Brazil , Venezuela , Peru, Panama, Ecuador, Iceland, Norway, Sweden , Austria and the Faroe Islands 12-00 1200 4-00 (') For the purpose of this Regulation the 'countries of the Arabian peninsula are considered to be the following, including the territories attached thereto : Saudi Arabia , Bahrain , Qatar, Kuwait, the Sultanate of Oman , United Arab Emirates (Abu Dhabi , Dubai , Sharjah , Ajman , Umm al Qawain, Fujairah , Ras Al Khaimah), Yemen Arab Republic (North Yemen ) and the People 's Democratic Republic of Yemen (South Yemen ).